Name: Commission Regulation (EEC) No 3428/85 of 4 December 1985 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/8 Official Journal of the European Communities 6 . 12. 85 COMMISSION REGULATION (EEC) No 3428/85 of 4 December 1985 on the supply of various lots of butteroil as food aid (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as amended by Regulation (EEC) No 1886/83 (6); whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1 298/85 (4), and in particular Article 6 (7) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 600 tonnes of butteroil to be supplied fob, cif or free at destination ; Whereas , therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12 . 1982, p . 1 . ( 2) OJ No L 54, 23 . 2 . 1985, p . 2. 0 OJ No L 148 , 28 . 6 . 1968 , p . 13 . (4 OJ NO L 137, 27 . 5 . 1985, p . 5 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . ( «) OJ No L 187, 12 . 7 . 1983, p . 29 . 6. 12. 85 Official Journal of the European Communities No L 326/9 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Mozambique 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 11 . Supplementary markings on the packaging 'MOZAMBIQUE 2577 PI / MAPUTO / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL' 12 . Shipment period Before 31 January 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) No L 326/ 10 6 . 12. 85Official Journal of the European Communities Description of the lot B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 20 November 1985 2. Recipient ICRC 3 . Country of destination Angola 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) ( 3)  6 . Total quantity 300 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : Ã NG-161 / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DA CRUZ VERMELHA / DESTINADO Ã DISTRIBUIÃ Ã O GRATUITA / LOBITO' 12 . Shipment period Before 31 December 1985 1 3 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 6. 12. 85 Official Journal of the European Communities No L 326/ 11 Description of the lot C 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3 . Country of destination Tanzania 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms (*) 11 . Supplementary markings on the packaging A red dot at least 30 cm in diameter and : 'TANZANIA 0224702 / ACTION OF THE WORLD FOOD PROGRAMME' 12. Shipment period Before 15 January 1986 13 . Closing date for the submission of tenders _ 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (6) No L 326/ 12 Official Journal of the European Communities 6 . 12. 85 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2 . (3) The successful tenderer shall contact the recipient as soon as possible, for the necessary shipping documents . (4) Commission delegate to be contacted by successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. Is) To be delivered on standard pallets  40 cartons each pallet  wrapped in plastic shrinked cover. The successful tenderer shall give the beneficiaries ' representatives, at the time of delivery, a health certificate .